Citation Nr: 0520516	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disorder based upon instability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disorder based upon degenerative joint disease 
with limited motion.

3.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for psoriatic arthritis.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran was afforded a personal hearing before RO 
personnel in April 2004.  A transcript of this hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by mild 
to moderate instability and by limitation of flexion.

2.  Flexion of the veteran's left knee is not limited to less 
than 45 degrees.  

3.  In an unappealed RO decision, dated in July 2001, the 
veteran's claim of entitlement to service connection for 
psoriatic arthritis was denied.

4.  The evidence received since the RO's July 2001 decision 
denying the veteran's claim for service connection for 
psoriatic arthritis is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the claim.

5.  The veteran's only service-connected disability is the 
right knee disability, with a combined rating of 30 percent.

6.  The veteran maintains that he has not worked full-time 
since 1997.

7.  The veteran's service-connected disability does not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation.

8.  The evidentiary record does not reflect that there are 
any unusual or exceptional circumstances present in the 
veteran's case as to warrant its referral for extra-schedular 
consideration.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 20 percent based 
upon instability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5258, 5259 (2004).

2.  The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 10 percent based 
upon arthritis with painful or limited motion.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  New and material evidence has not been received since the 
RO's July 2001 decision denying the veteran's claim for 
service connection for psoriatic arthritis; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

4.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in February 2003; the statement of the case 
dated in January 2004; the supplemental statement of the case 
dated in February 2005; and the letter dated in June 2003.  
These documents include a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letter 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, the available medical evidence is sufficient for an 
adequate determination.  The veteran has not identified any 
further outstanding medical evidence which has not already 
been requested.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claims decided herein.  To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
have been re-adjudicated and supplemental statements of the 
case were provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

I.	Knee Disorder.

Factual Background.  The veteran was afforded a VA joints 
examination in October 2002, when he reported that his major 
complaint was of severe pain and swelling in the right knee.  
X-rays illustrated narrowing of the joint, medially, and some 
posterior ligamentous calcification.  Prior to examination, 
an external brace was removed.  The knee was swollen and 
tender to palpation.  The veteran had extension to zero 
degrees with pain, and 90 degrees of flexion with pain.  
Passive movement further than this was resisted secondary to 
pain.  Stability was difficult to assess due to pain.  The 
examiner concluded that the veteran had medial instability, 
with a history of hyperextension and a question of 
anterior/posterior instability.  This was difficult to 
quantify, however, due to guarding.  Clinical impression was 
of degenerative joint disease of the right knee secondary to 
traumatic arthritis.  The veteran's knee caused increased 
fatigability and instability, leading to the need for a cane.

The veteran was afforded an additional VA joints examination 
in May 2005, when he reported that he had not worked since 
1996 due to his right knee disorder.  He stated that his 
right knee caused him constant pain, but that he was unable 
to take his nonsteroidal anti-inflammatory medication because 
of his liver problems.  The veteran was unable to do any 
extended walking, but rather, "simply piddles about the 
house."  He had a shop where he worked at a desktop while 
sitting at a stool.  He was able to walk in his yard on a 
limited basis.  He used a cane for walking, as well as a 
brace for his knee.  

On examination, the right knee was grossly swollen and tender 
to manipulation.  Without his brace, the veteran had 10 
degrees of hyperextension.  There was mild to moderate 
instability, both medially and laterally.  Range of motion on 
flexion was to 100 degrees, and there was pain with movement 
and crepitation.  Repetitive motion of the knee did not 
negatively affect range of motion, and continued to produce 
extreme pain.  X-rays showed evidence of bony involvement 
with arthritic changes and loss of joint space.  Clinical 
impression was of traumatic arthritis of the right knee with 
instability.  The examiner further commented:

The veteran does have a knee condition 
which, during exacerbation, would 
further limit his ability to do 
activity that requires extended 
standing or walking.  However, on a 
normal day his activity is extremely 
restricted; therefore, to state how 
much further restriction would be 
during these exacerbations, one would 
have to resort to sheer speculation.  
He does have a knee condition which 
would preclude him from doing any type 
of occupational work that would require 
standing, walking, climbing or 
carrying.

Analysis.  Disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on average impairment of earning capacity caused by a given 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

The veteran is currently in receipt of a 20 percent 
evaluation for instability of the right knee pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, a 10 
percent rating is warranted when there is slight recurrent 
subluxation or lateral instability, a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.  
The veteran is not entitled to a higher rating under this 
code because although there is objective medical evidence of 
instability, there is no indication in the record of more 
than "mild to moderate" instability, as noted at the time 
of the May 2005 VA examination.  Furthermore, the objective 
medical findings show that he does not have subluxation of 
the right knee, although the veteran wears a brace.

The veteran has been granted a separate 10 percent evaluation 
for traumatic arthritis of the right knee with limited 
motion. 

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evidence shows that the veteran retains substantial range 
of motion in his right knee, despite pain on use.  At the 
most recent (May 2005) VA examination, the veteran had 110 
degrees of active flexion and 120 degrees of passive flexion.  
Thus, the veteran does not have sufficient limitation of 
flexion to justify a higher evaluation under Diagnostic Code 
5260.  Likewise, the limitation of extension shown on 
examination does not meet the criteria for even a 
noncompensable evaluation under Diagnostic Code 5261.  
Therefore, a separate ratings for limitation of extension of 
the knee is not warranted.  The Board is of the opinion that 
there is no basis for a rating in excess of 10 percent based 
upon arthritis with limited motion.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for the components of the knee 
disability.  In particular, the Board notes that under 
Diagnostic Code 5259, a 10 percent evaluation is the only 
available evaluation and is warranted for removal of 
semilunar cartilage if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Thus, the veteran cannot receive a 
higher evaluation under this code and a separate 10 percent 
evaluation under this code is not warranted.  A higher 
evaluation is likewise unavailable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

In sum, the Board has found no schedular basis for granting 
more than the currently assigned evaluations. 

II.	New and Material Evidence Claim.

A review of the claims files shows that in July 2001, the RO 
denied the veteran's claim for service connection for 
psoriatic arthritis (claimed as right hand and right foot 
swelling and pain, right hip pain, neck pain and back pain, 
secondary to service-connected right knee disorder).  There 
was no appeal, and this decision became final.  See 
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In October 2002, the veteran applied to reopen this claim.  
In February 2003, the RO denied the claim after determining 
that new and material evidence had not been presented.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

The most recent and final denial of these claims was the RO's 
decision dated in July 2001.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's July 2001 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.

The evidence of record at the time of the July 2001 RO 
decision consists of the veteran's service medical records, 
which are negative for relevant complaints or diagnosis; post 
service medical records including VA treatment records, which 
reflect a diagnosis of psoriatic arthritis more than 30 years 
after service; and various lay and medical statements.

At the time of the RO's July 2001 denial of the claim, the RO 
concluded, based on the aforementioned evidence, that there 
was no competent evidence showing that the veteran's 
arthritis was incurred in or caused by service, or manifested 
to a compensable degree within the year following service.  

Evidence received since the RO's July 2001 decision includes 
statements from the veteran; Social Security records, 
reflecting a diagnosis of ankylosing spondylitis as early as 
1997; additional VA treatment records and examinations, 
showing chronic systemic arthritis, diagnosed as rheumatoid 
arthritis, psoriatic arthritis, and ankylosing spondylitis 
affecting various joints; and an April 2004 personal hearing 
transcript, which reflects the veteran's testimony that he 
believed his psoriatic arthritis was related to his right 
knee disorder.

This evidence was not of record at the time of the RO's July 
2001 decision and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  However, the Board finds that this evidence is not 
material evidence, as it does not relate to an unestablished 
fact necessary to substantiate the claim.  None of this 
evidence is competent evidence to establish the fact that the 
veteran's psoriatic arthritis is related to service or to his 
service-connected right knee disorder, or that it was 
manifested to a compensable degree during the presumptive 
period.  The Board therefore finds that the newly submitted 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  The claim 
is therefore not reopened.

III.	TDIU.

Turning now to the issue of a total disability rating, the 
veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected right knee disability, and that a total disability 
rating for compensation purposes based on individual 
unemployability is warranted.  After a review of the record, 
the Board finds that the veteran's contentions are not 
supported by the evidence, and his claim is denied.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans 
who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

A review of the claims folder reflects that the veteran last 
worked in April 1997, the date the Social Security 
Administration (SSA) found that the veteran became unable to 
work.  The SSA determined that the veteran's inability to 
pursue gainful employment was due to ankylosing spondylitis.  
Indeed, an August 1997 private examiner concluded that the 
veteran's spine disorder prevented him from performing 
gainful work.  This disorder is not service-connected.  With 
respect to his service-connected right knee, the May 2005 VA 
examiner concluded that the knee condition prevented the 
veteran from "doing any type of occupational work that would 
require standing, walking, climbing or carrying."

In denying the veteran's claim, the Board notes that he does 
not have a single disability rated at 60 percent.  As noted 
above, his only service-connected disability is his right 
knee disability, currently evaluated as 30 percent disabling.  
Therefore, he fails to meet the schedular criteria for a 
total rating under 38 C.F.R. § 4.16(a).  Where a claimant 
does not meet the schedular requirements of 4.16(a), the 
Board has no authority to assign a total rating under 4.16(b) 
and may only refer the claim to the Director of Compensation 
and Pension Service for extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Board has considered 38 C.F.R. § 3.321(b) and § 4.16(b), 
which provide that, to accord justice to the exceptional case 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned, but concludes 
that this case presents no unusual or exceptional 
circumstances that would justify a referral of the case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, the 
Board finds the evidence in its entirety does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable.


ORDER

A rating in excess of 20 percent for a right knee disorder 
based upon instability is denied.

A rating in excess of 10 percent for a right knee disorder 
based upon degenerative joint disease with limited motion is 
denied.

New and material evidence not having been presented to reopen 
the claim for service connection for psoriatic arthritis, the 
benefit sought on appeal is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


